Order entered March 31, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00685-CV

                   ASSOCIATED AIR CENTER LP, ET AL, Appellants

                                               V.

                        TARY NETWORK, LTD, ET AL, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-01620

                                           ORDER
       We GRANT appellees’ March 28, 2014 unopposed motion for additional extension of

time to file brief and ORDER the brief be filed no later than April 28, 2014. No further

extensions will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE